Motion for an exten-
sion of time granted insofar as to extend the time for defendants-appellants to serve their answer to 10 days after service upon their attorney of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that appellants procure the record on appeal and appellants’ points to be served and filed on or before November 8, 1962, with notice of argument for November 20, 1962, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before November 14, 1962. Concur — Breitel, J. P., Rabin, Valente, Stevens and Steuer, JJ.